Title: To Benjamin Franklin from Horace-Benedict de Saussure, 23 February 1773
From: Saussure, Horace-Bénédict de
To: Franklin, Benjamin


Monsieur
Naples le 23e. Févr. 1773.
J’ai reçu avec un extrême plaisir les deux lettres que vous m’avés fait l’honneur de m’écrire, l’une du 8e. Octobre, l’autre du 1er. Xbre de l’année dernière. Mais comme elles m’étoient l’une et l’autre adressées à Genève, et que j’en suis parti dès le commencement d’Octobre pour venir passer l’hyver en Italie, elles me sont parvenues extrêmement tard, et j’ai été ainsi privé de l’avantage de vous témoigner par une prompte réponse combien je suis flatté de l’honneur de votre correspondance.
La Lettre sur l’action des conducteurs pointus et le Mémoire qui l’accompagne, m’ont paru remplis d’expériences et de raisonnements absolument démonstratifs, et qui ne laissent aucun doute sur l’utilité de ces ingénieux Préservatifs. Si j’avois eu connaissance de ces Expériences nouvelles je m’en serois prévalu avec bien de l’avantage dans un petit Mémoire apologétique que je publiai au mois d’Octobre 1771. pour éclairer quelques personnes qui étoient effrayées d’un Conducteur que j’avois fait dresser à Genève devant la maison que j’habite. Ce Mémoire eut cependant le succès que je desirois, il rassura tout le monde, et j’ai eu le plaisir d’observer l’Electricité des Nuages pendant tout le cours de l’Eté dernier. Plusieurs personnes ont même suivi cet Exemple et ont fait dresser des conducteurs ou sur leur maison même ou devant leur maison. M. de Voltaire a été un des premiers. Il a rendu à votre Théorie, Monsieur, la même justice qu’il rendit à celle de l’immortel Newton.
Le projet de la Société Royale est bien digne du zêle de cet Illustre Corps pour l’avancement des connoissances utiles, et je serois bien flatté si je pouvois la séconder en quelque chose dans l’exécution de ce projet. Si j’avois été à Genève, je me serois fait un devoir et un plaisir d’aller faire un Voyage dans les Montagnes des environs pour déterminer avec exactitude les dimensions des Montagnes et des Vallées que je penserois les plus convenables pour l’exécution de ce projet. Je ne crois cependant pas qu’il y ait dans aucune de celles qui me sont connues aucun endroit vraiment propre à donner des lumières certaines sur l’objet qui fait le but de ces Recherches. Déja dans le Jurat il n’y a point de hauteur assez considérable puisque la Dole qui est la montagne la plus élevée au dessus du Niveau de notre Lac n’arrive pas à 700 Toises au dessus de ce même niveau. Ensuite il faut considérer que le Jurat de même que les Alpes forment des chaines continues de Montagnes toutes liées les unes aux autres et situées du moins à de petites distances les unes des autres. Il n’y a, ou du moins je ne connois aucune montagne isolée d’une hauteur suffisante. On trouve fréquemment de profondes vallées bordées de hautes montagnes, mais ces montagnes ont derrière elles d’autres vallées et d’autres montagnes, en sorte que les déviations que l’on observeroit dans le fil à plomb seroient l’effet complexe des attractions réunies de toutes ces montagnes; et pour en déduire une comparaison entre la densité de la terre et celle de ces Montagnes il faudroit bien des travaux et bien des calculs. Autant que je puis en juger, il me paroit que quelque grand Rocher élevé en pleine mer, comme le Pic de Ténériffe seroit le lieu le plus convenable pour cette recherche. J’ai fait passer à Genève à Mylord Stanhope le Mémoire que vous m’avés fait l’honneur de m’envoyer sur ce sujet afin qu’il puisse en conférer avec M. de Luc qui s’étant principalement occupé de la hauteur des Montagnes à l’occasion de ses recherches sur le Baromètre, est l’homme du monde le plus propre à donner de bonnes lumieres sur ce sujet. On n’ignore sans doute pas non plus que le Père Beccaria de Turin qui a mesuré un degré du Méridien au pied des Alpes, a eu occasion d’observer de grandes déviations du fil à plomb, et pourroit ainsi donner à la Société Royale des directions utiles.
J’ai le bonheur de voir souvent ici M. le Chevalier Hamilton qui a la bonté de me conduire dans les endroits les plus intéressans des environs de Naples, ceux qui établissent la Théorie sur les Volcans ancients et modernes, et qui prouvent que tout le Golphe de Naples depuis la Mer jusque aux Apennins a été lancé du fonds de la mer par les feux souterrains et est ainsi le produit des Volcans plustot que le théatre de leurs ravages. Nous nous occupons aussi beaucoup d’Electricité, la petite machine que lui a faite M. Nairne est réellement excellente, et de beaucoup la meilleure qu’il y eut jamais eue dans cette partie de l’Italie. M. Hamilton sçachant que j’avois l’honneur de vous écrire, m’a chargé de vous faire ses compliments.
Je suis bien faché de ne m’etre pas trouvé à Genève pour y recevoir M. de Normandy, j’aurois été charmé d’avoir cette occasion de vous prouver le cas que je fais de votre recommandation. Si vous aviés quelques ordres à me donner à Naples, je pourrois encore les y recevoir, et vous pourriés les adresser à M. Hamilton. Nous nous proposons de faire ensemble quelques Expériences sur l’électricité des Vapeurs du Vésuve, quoiqu’à dire le vrai, je ne les considère que comme des conducteurs qui établissent une communication entre la Terre et les régions supérieures de l’Atmosphère.
M. Hamilton m’a fait aussi la grace de m’inviter à voir quelques expériences qu’il a faites sur la Torpedo, ces Expériences ne sont pas décisives parceque les poissons que nous avons eus étoient petits et ne donnoient que de foibles secousses, mais il n’a paru aucun signe quelconque d’électricité. Nous attendons d’en avoir de plus grosses pour continuer ces recherches suivant le plan que vous avés tracé vous même.
Agréés les assurances des sentimens distingués de considération et d’estime avec lesquels j’ai l’honneur d’être, Monsieur, Votre très humble et tres obeissant serviteur
De Saussure
